Case 2:20-cv-10949-LVP-MJH ECF No. 126 filed 06/05/20       PageID.3377     Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  JAMAAL CAMERON; RICHARD
  BRIGGS; RAJ LEE; MICHAEL
  CAMERON; MATTHEW
  SAUNDERS, individually and on                   Case No. 20-cv-10949
  behalf of all others similarly situated,
                                                  Hon. Linda V. Parker
        Plaintiffs,

               v.

  MICHAEL BOUCHARD, in his
  official capacity as Sheriff of Oakland
  County; CURTIS D. CHILDS, in his
  official capacity as Commander of
  Corrective Services; OAKLAND
  COUNTY, MICHIGAN,

        Defendants.


          PLAINTIFFS’ NOTICE OF BAIL APPLICATION FILINGS

       Plaintiffs hereby file bail applications for the following class members:

    1. Aaron Smith;

    2. Alvin Hall;

    3. Jamaal Cameron;

    4. Carl Young;

    5. Michael Cameron;

    6. Hassan Jackson; and
  Case 2:20-cv-10949-LVP-MJH ECF No. 126 filed 06/05/20         PageID.3378   Page 2 of 3




      7. John Gatson



                           Respectfully submitted,

/s/ Krithika Santhanam                         /s/ Cary S. McGehee
Krithika Santhanam (DC Bar No. 1632807)        Cary S. McGehee (P42318)
Thomas B. Harvey (MBE #61734MO)                Kevin M. Carlson (P67704)
Advancement Project National Office            Pitt, McGehee, Palmer,
1220 L Street, N.W., Suite 850                 Bonanni & Rivers, PC
Washington, DC 20005                           117 W. Fourth Street, Suite 200
Tel: (202) 728-9557                            Royal Oak, MI 48067
Ksanthanam@advancementproject.org              (248) 398-9800
Tharvey@advancementproject.org                 cmcgehee@pittlawpc.com
                                               kcarlson@pittlawpc.com
/s/ Philip Mayor
Philip Mayor (P81691)                          /s/ Allison L. Kriger________
Daniel S. Korobkin (P72842)                    Allison L. Kriger (P76364)
American Civil Liberties Union                 LaRene & Kriger, PLC
  Fund of Michigan                             645 Griswold, Suite 1717
2966 Woodward Ave.                             Detroit, MI 48226
Detroit, MI 48201                              (313) 967-0100
(313) 578-6803                                 Allison.kriger@gmail.com
pmayor@aclumich.org
dkorobkin@aclumich.org

/s/ Alexandria Twinem
Alexandria Twinem
  (D.C. Bar No. 1644851)
Civil Rights Corps
1601 Connecticut Ave NW, Suite 800
Washington, DC 20009
(202) 894-6126
alexandria@civilrightscorps.org

                         Attorneys for Plaintiffs/Petitioners
 Dated: June 5, 2020



                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 126 filed 06/05/20    PageID.3379    Page 3 of 3




                        CERTIFICATE OF SERVICE

            The undersigned certifies that the foregoing instrument
            was filed with the U.S. District Court through the ECF
            filing system and that all parties to the above cause was
            served via the ECF filing system on June 5, 2020.

                  Signature: /s/ Carrie Bechill
                               117 W. Fourth Street, Suite 200
                               Royal Oak, MI 48067
                               (248) 398-9800
                               cbechill@pittlawpc.com




                                       3
